Exhibit 10.4

SWANK, INC.

AMENDMENT AND RELEASE AGREEMENT

THIS AMENDMENT AND RELEASE AGREEMENT (the “Release”) is made and entered into as
of this the 3rd day of February, 2012 by and between Swank, Inc., a Delaware
corporation (the “Company”), and James E. Tulin (the “Employee”).

WHEREAS, the Company and the Employee previously entered into that certain
Amended and Restated Employment Agreement dated January 10, 2008, as amended to
date, providing for the payment of certain compensation upon the termination of
the Employee’s employment with the Company under certain specified circumstances
(the “Employment Agreement”); and

WHEREAS, the Company and the Employee also previously entered into that certain
Termination Agreement dated November 1, 2008 providing for the payment of
certain additional compensation upon the termination of the Employee’s
employment with the Company under certain specified circumstances in connection
with a change in control of the Company (the “Termination Agreement”); and

WHEREAS, the Employment Agreement and the Termination Agreement (each an
“Agreement” and collectively the “Agreements”) are subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Company contemporaneously herewith has entered into an Agreement
and Plan of Merger among the Company, Randa Accessories Leather Goods LLC, Swing
Acquisition LLC and Swing Merger Sub, Inc. dated February 3, 2012 (the “Merger
Agreement”), under which there will be a “change in control” of the Company
within the meaning of Section 409A of the Code on the effective date (the
“Merger Effective Date”) of the merger described herein (the “Merger”); and

WHEREAS, the Company and the Employee now desire to terminate and liquidate the
Termination Agreement in connection with the Merger, as permitted by
Section 409A of the Code and Section 1.409A-3(j)(4)(ix)(B) of the Treasury
Regulations (the “Section 409A Termination Requirements”); and

WHEREAS, in connection with the termination and liquidation of the Termination
Agreement and in order to comply with the Section 409A Termination Requirements,
the Company and the Employee also desire to amend the Employment Agreement to
terminate any provisions that provide for a payment to the Employee upon the
Employee’s “separation from service” with the Company (within the meaning of
Section 409A of the Code); and

WHEREAS, in connection with the termination and liquidation of the Termination
Agreement, the amendment of the Employment Agreement, and the execution of this
Release, the Company will pay to the Employee in a single lump sum the amount
set forth below.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency which are hereby acknowledged, the Company and the Employee agree as
follows:

1. Termination of the Termination Agreement. The Termination Agreement is hereby
terminated effective as of the Merger Effective Date, and the Company will not
be obligated to pay, and the Employee will not be entitled to receive, any
further payments or benefits under the Termination Agreement.

2. Amendment of the Employment Agreement. The Employment Agreement is hereby
amended, effective as of the Merger Effective Date, as set forth below, and the
Company will not be obligated to pay, and the Employee will not be entitled to
receive, any payments that were set forth previously under the provisions of the
Employment Agreement that are being amended hereby. Capitalized terms used and
not otherwise defined herein shall have the same meaning as provided for in the
Employment Agreement.

(a) Section 4(a) of the Employment Agreement is hereby amended by deleting the
second, third and fourth sentences of Section 4(a) and inserting the following
in lieu thereof:

“In case of such termination, Employee shall be entitled to receive accrued but
unpaid Base Salary and bonus compensation, if any, accrued but not paid prior to
Employee’s termination.”

(b) Section 4(b) of the Employment Agreement is hereby amended by deleting
Section 4(b) in its entirety and inserting the following in lieu thereof:

“If, during the Employment Term, Employee shall die, Employee’s legal
representatives shall be entitled to receive accrued but unpaid Base Salary and
bonus compensation, if any, accrued but not paid prior to Employee’s death.”

(c) Section 5(b) of the Employment Agreement is hereby deleted, and the
following new Section 5(b) is hereby inserted in its place:

“Employee shall not be required to mitigate the amount of any payment the
Corporation becomes obligated to make to Employee in connection with this
Agreement, or the amount of damages Employee may incur if the Corporation were
to breach this Agreement. The amount of any payment provided for in this
Agreement, or for which the Corporation may become liable under this Agreement,
shall not be reduced, offset or subject to recovery by the Corporation by reason
of any compensation earned by Employee as the result of employment by another
employer after the date Employee’s employment with the Corporation is
terminated, or otherwise.”

(d) Sections 5(c) and 5(d) of the Employment Agreement are hereby deleted in
their entirety, and Section 5 is re-titled as “Termination for Cause.”

 

2



--------------------------------------------------------------------------------

(e) Section 6(a) of the Employment Agreement is hereby amended and restated to
read as follows:

“(a) In consideration of Employee’s employment hereunder, Employee agrees that
during the Employment Term and, if applicable, for a period of one (1) year
after the Employment Term is earlier terminated (other than pursuant to
Section 4 of this Agreement), Employee will not directly or indirectly
(i) solicit, induce or entice for employment, retention or affiliation,
recommend to any corporation, entity or other person the solicitation,
inducement or enticement for employment, retention or affiliation of, or employ,
retain or affiliate with, any employee, consultant, independent contractor or
other person employed or retained by, or affiliated with, the Corporation, or
any of its subsidiaries or affiliates, (ii) engage in any activity intended to
terminate, disrupt or interfere with the Corporation’s or any of its
subsidiary’s or affiliate’s relationship with any customer, supplier, lessor or
other person or entity, or (iii) engage or participate in, or have any interest
in any corporation, person, or other entity, that engages or participates in any
business or activity engaged or participated in by the Corporation on date of
termination of the Employment Term. For purposes of this paragraph 6(a),
Employee will be deemed directly or indirectly to be engaged or participating in
the operation of such a business or activity, or to have an interest in a
corporation, or other person or entity, if he is a proprietor, partner, joint
venturer, shareholder, director, officer, lender, manager, employee, consultant,
advisor or agent, or if he, directly or indirectly (including as a member of a
group), controls all or any part thereof; provided, that nothing in this
paragraph 6(a) shall prohibit Employee from holding less than five percent
(5%) of a class of a corporation’s outstanding securities that are listed on a
national securities exchange or traded in the over-the-counter market.”

3. Contingency. This Release is subject to, and contingent upon, the closing of
the Merger. If the Merger Effective Date is terminated, this Release shall be
null and void, the Termination Agreement will not be terminated and liquidated,
and the Employment Agreement will not be amended, as set forth herein.

4. Acknowledgment. The Employee acknowledges that the Employee does not have any
interest in any other agreement, program or arrangement with the Company with
respect to which deferrals of compensation would be treated as having been
deferred under a single plan with the Termination Agreement within the meaning
of Section 1.409A-1(c)(2) of the Treasury Regulations, other than the applicable
provisions of the Employment Agreement that are being amended hereby. The
Company acknowledges that all agreements, programs and other arrangements to
which the Company or any of its subsidiaries is a party and with respect to
which deferrals of compensation would be treated as having been deferred under a
single plan with the Termination Agreement within the meaning of
Section 1.409A-1(c)(2) of the Treasury Regulations are being terminated and
liquidated as to all participants who are experiencing the change in control
event in connection with the Merger contemporaneously with the termination and
liquidation of the Termination Agreement.

5. Payment. The Company, on the Merger Effective Date, will pay to the Employee,
subject to the terms and conditions set forth herein, the sum of $243,986.07.
The payment shall be made in a single lump sum cash amount, subject to any
required tax withholdings. The

 

3



--------------------------------------------------------------------------------

payment is intended to terminate and liquidate the entirety of the Employee’s
interest under the Termination Agreement and the applicable provisions of the
Employment Agreement that are being amended hereby. Under no circumstances will
the Employee be required to mitigate the amount of any payment the Corporation
shall make under this Release, and such payment shall not be reduced, offset or
subject to recovery by the Corporation by reason of any compensation earned by
Employee as a result of employment by any other employer after the Merger
Effective Date or otherwise.

6. Release. In consideration for the payment described in Section 5 above, the
Employee (on behalf of Employee and Employee’s heirs, assigns and successors in
interest) unconditionally releases, discharges, and holds harmless the Company
and its subsidiaries and their respective officers, directors, employees,
agents, insurers, assigns and successors in interest (collectively, “Releasees”)
from each and every claim, cause of action, right, liability or demand of any
kind and nature, and from any claims which may be derived therefrom, that the
Employee had, has, or might claim to have against Releasees at the time the
Employee executes this Release, whether presently known or unknown to the
Employee, with respect to the Termination Agreement, the applicable provisions
of the Employment Agreement that are being amended hereby and any such amounts
owed under either Agreement, other than any such claims the Employee has or
might have under this Release (collectively the “Released Claims”). The Employee
covenants not to sue or initiate any claims against any of the Releasees on
account of any Released Claim or to incite, assist or encourage other persons or
entities to bring claims of any nature whatsoever against the Company or the
Releasees with respect to the Released Claims.

7. Terms and Conditions. By signing this Release, the Employee certifies that:

(a) The Employee has carefully read and fully understands the provisions of this
Release;

(b) The Employee was advised by the Company in writing, via this Release, to
consult with an attorney before signing this Release;

(c) The Employee understands that any discussions he may have had with the
Company regarding this Release does not constitute legal advice to him and that
he should retain his own independent counsel to render such advice;

(d) The Employee understands that this Release FOREVER RELEASES the Company and
any other Releasee from any legal action arising prior to the date of execution
of this Release with respect to his Termination Agreement, the applicable
provisions of the Employment Agreement that are being amended hereby and any
such amounts owed under either Agreement;

(e) In signing this Release, Employee DOES NOT RELY ON AND HAS NOT RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THIS
RELEASE by the Company or any other Releasee, or by any of their agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Release or otherwise; and

 

4



--------------------------------------------------------------------------------

(f) The Employee agrees to the terms of this Release knowingly, voluntarily and
without intimidation, coercion or pressure.

8. Binding Effect. Subject to the limitations stated above, this Release shall
be binding upon and inure to the benefit of the heirs, legatees, distributees,
transferees and personal representatives of the Employee and the successors of
the Company.

9. Governing Law. This Release shall be governed by the laws of the State of New
York without regard to its conflicts of law principles (other than
Section 5-1401 of the New York General Obligations Law).

IN WITNESS WHEREOF, the Company has caused this Release to be signed by a duly
authorized officer and the Employee has affixed Employee’s signature hereto.

 

COMPANY:

SWANK, INC.

By:

 

/s/ Jerold R. Kassner

Title:

 

EVP/CFO

EMPLOYEE:

/s/ James E. Tulin

Name:

  James E. Tulin

 

5